PER CURIAM.
This case arose out of a collision between two automobiles at a street intersection. The trial court found that the collision was due to appellants’ negligence, and entered judgment for damages caused to ap-pellee’s truck.
Appellants’ contentions concern negligence, contributory negligence as a matter of law, and proximate cause. We have carefully considered the transcript and find that the issues were factual. We are satisfied that appellants have failed to sustain their burden of persuading us that we should reject the findings of the trier and substitute others favorable to them.
Affirmed.